Exhibit 10.1

 

FIRST AMENDMENT TO LEASE AGREEMENT

 

This FIRST AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is made and entered
into as of December 13, 2005 by and between TIAA Realty, Inc., a Delaware
corporation (hereinafter referred to as “Landlord”), and Educational Products,
Inc., a Texas corporation (hereinafter referred to as “Tenant”).

 

BACKGROUND:

 

A. On or about April 15, 1999, Landlord and Tenant entered into a Lease
Agreement (the “Lease”) for approximately 95,600 square feet of space (the
“Premises”) located at 2155 Silber Road, Houston, Texas (the “Building”).

 

B. Landlord and Tenant desire to amend the Lease to, among other things, extend
the Term and reduce, as of August 31, 2006, the Premises.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are acknowledged,
the parties agree as follows:

 

1. Capitalized Terms. All capitalized terms which are not otherwise defined
herein shall have the meaning set forth in the Lease, as amended hereby.

 

2. Renewal. The Lease Term is extended to expire on December 31, 2010 (the
“Expiration Date”).

 

3. Base Rent. From January 1, 2006 (the “Effective Date”) through the Expiration
Date, the annual Base Rent payable under the terms and conditions of the Lease
is as follows:

 

1/1/06 - 8/31/06

   $ 33,460.00

9/1/06 - 12/31/08

   $ 18,772.50

1/1/09 - 12/31/10

   $ 19,314.00

 

Tenant shall continue to pay all other amounts payable under the Lease.

 

4. Base Year; Cap on Controllable Operating Expenses. Upon the Effective Date,
the Operating Expense Stop (as described in Section 6 of the Lease) is the
actual operating expenses for calendar year 2005.

 

For purposes of determining Tenant’s proportionate share of excess operating
expenses, Controllable Operating Expenses (defined below) for any calendar year
will be deemed not to increase over the amount of Controllable Operating
Expenses during the base year of 2005 by more than 8% per year on a cumulative
basis, compounded annually. The term “Controllable Operating Expenses” means all
operating expenses except costs and expenses for taxes, insurance, and
utilities, costs to Landlord resulting from compliance with applicable laws, and
any increases in service contract fees and expenses resulting from
government-mandated wage increases. The term “Non-Controllable Operating
Expenses” means all Operating Expenses other than

 

     PAGE 1



--------------------------------------------------------------------------------

Controllable Operating Expenses. There is no cap on Non-Controllable Operating
Expenses.

 

5. Reduction. As of 11:59 on August 31, 2006 (the “Reduction Date”), the
Premises shall be reduced by approximately 41,950 square feet of space, being
the area more fully described on Attachment A attached hereto (the “Reduction
Space”), thereby reducing the Premises from approximately 95,600 square feet of
space to approximately 53,650 square feet of space. Landlord and Tenant agree
that as of the Reduction Date, the Premises will contain approximately 53,650
square feet of space. On the Reduction Date, all references to the Premises in
the Lease shall thereafter refer to the Premises as reduced hereby and Exhibit
“A” to the Lease shall be amended to delete the Reduction Space as described on
Attachment A hereto.

 

6. Acceptance of Premises. Tenant accepts the Premises in their “AS-IS”
condition and Landlord shall have no obligation to improve, repair, restore or
refurbish the Premises except as otherwise specifically provided in this
Amendment. Tenant acknowledges that neither Landlord nor any agent of Landlord
has made any representation or warranty, except as otherwise expressly provided
in this Amendment, with respect to the Premises or any other portion of the
Project, including, without limitation, any representation or warranty with
respect to the suitability or fitness of the Premises or any other portion of
the Project for the conduct of Tenant’s business.

 

7. Option to Extend Term

 

  a. If Tenant is not in default under the Lease at the time of the exercise of
this option or at the commencement of the extended Term, Tenant may extend the
Term for 1 extension terms of 5 years by giving Landlord an extension notice at
least 6 months, but not more than 9 months, prior to the Expiration Date (the
Extension Notice Period). If Tenant gives a valid extension notice during the
Extension Notice Period that is not then revoked as specified below, then
Landlord shall prepare, and Landlord and Tenant shall execute and deliver, an
amendment to this Lease to reflect the extension of the Term for 5 years upon
the same terms as in this Lease, except that the Rent and other applicable terms
shall be adjusted based on the Market Rate (defined below) and, unless Landlord
and Tenant otherwise agree in writing, prior to the commencement of the extended
Term, Tenant shall have no further option to extend the Term after the option is
exercised. If Tenant does not give an extension notice during the Extension
Notice Period, then this option expires automatically on the next day after the
last day of the Extension Notice Period. Landlord is not required to give Tenant
notice of the beginning or end of the Extension Notice Period.

 

  b. Within 30 days after Landlord receives Tenant’s extension notice, Landlord
shall deliver a notice to Tenant specifying the Market Rate. If Tenant does not
approve Landlord’s designation of Market Rate, then Tenant, as its sole remedy,
may revoke its exercise notice by delivering a revocation notice to Landlord
within 20 days after Tenant’s receipt of Landlord’s notice specifying the Market
Rate, but otherwise Tenant may not revoke its extension notice. If Tenant gives
a timely revocation notice, then Tenant has no further rights under this
Paragraph and the Term ends on the initial Expiration Date.

 

     PAGE 2



--------------------------------------------------------------------------------

The term Market Rate means the Rent and other applicable terms that Landlord
quotes for space similar to the Premises for a 5-year term during the same
period, as determined by Landlord in its reasonable discretion.

 

8. Finish-Out of Premises. Landlord will reimburse Tenant up to $14,700 for
costs incurred by Tenant in connection with renovations and/or repairs to the
Premises, made in accordance with the terms of the Lease. Landlord will make
such reimbursements within 45 days after receipt of “paid” invoices from Tenant.

 

9. Waiver of Subrogation. Paragraph 14(f) of the Lease is deleted and the
following substituted therefor:

 

Each party waives all claims that arise or may arise in its favor against the
other party, or anyone claiming through or under them, by way of subrogation or
otherwise, during the Lease Term or any extension or renewal thereof, for all
losses of, or damage to, any of its property (whether or not the loss or damage
is caused in whole or in part by the fault or negligence or strict liability of
the other party or anyone for whom the other party is responsible), which loss
or damage is covered by valid and collectible Special Form Property insurance
policies, to the extent that the loss or damage is recovered under the insurance
policies. These waivers are in addition to, and not in limitation of, any other
waiver or release in this Lease with respect to any loss or damage to property
of the parties. Each party shall immediately give each insurance company issuing
to it policies of Special Form Property insurance written notice of the terms of
these mutual waivers, and have the insurance policies properly endorsed, if
necessary, to prevent the invalidation of the insurance coverages by reason of
these waivers.

 

10. Indemnification. Paragraphs 15(a) and 15(b) of the Lease are deleted and the
following substituted therefor:

 

  a. Tenant shall protect, indemnify, defend and hold the Landlord Entities
harmless from and against any and all loss, claims, costs (including court costs
and attorney’s fees) or liability (including those resulting in part from the
negligence of Landlord, but not including those resulting from the sole
negligence, gross negligence or willful misconduct of Landlord) incurred by
reason of:

 

  (1) any damage to any property (including but not limited to property of any
Landlord Entity) or death or injury to any person occurring in or about the
Premises, the Building or the Project caused by or arising from any actual or
alleged act, neglect, fault or omission by Tenant or by any of Tenant’s
employees, agents, contractors or invitees (“Tenant Entities”);

 

  (2) the conduct or management of any work or anything whatsoever done by the
Tenant on or about the Premises or from transactions of the Tenant concerning
the Premises;

 

  (3) Tenant’s failure to comply with any and all governmental laws, ordinances
and regulations applicable to the condition or use of the Premises or its
occupancy; or

 

     PAGE 3



--------------------------------------------------------------------------------

  (4) any breach or default of the part of Tenant in the performance of any
covenant or agreement on the part of the Tenant to be performed pursuant to this
Lease.

 

  (5) The provisions of this Paragraph 15(a) shall survive the termination of
this Lease with respect to any claims or liability accruing prior to such
termination.

 

  b. Tenant agrees that Landlord shall not be liable to Tenant or Tenant’s
employees, agents, patrons or visitors, or to any other person whomsoever, for
any injury to person or damage to property on or about the Premises, resulting
from and/or caused by the Buildings and improvements located on the Project
becoming out of repair, or caused by leakage of gas, oil, water or steam or by
electricity emanating from the Premises (even if such claims are caused in part
by the negligence of Landlord Entities but not if caused solely by the
negligence of Landlord Entities nor to the extent caused by the gross negligence
or willful misconduct of any Landlord Entities). Landlord shall not be liable
for any damages arising from any act or neglect of any other tenant of Landlord
nor from the failure by Landlord to enforce the provisions of any other lease in
the Industrial Center. Landlord shall under no circumstances be liable for
injury to Tenant’s business, for any loss of income or profit therefrom or any
indirect, consequential or punitive damages.

 

  c. At its sole cost and expense, Tenant shall maintain in full force and
effect during the Term of this Lease the following insurance coverages insuring
against claims which may arise from or in connection with the Tenant’s operation
and use of the Premises.

 

  (A) Commercial General Liability Insurance (ISO Form CG00010798 or its
equivalent), written on an “occurrence” basis, with minimum limits of $1,000,000
per occurrence; $2,000,000 general aggregate for bodily injury, personal injury
and property damage and excess umbrella liability insurance in the amount of
$5,000,000. If required by Landlord, liquor liability coverage will be included.
Tenant’s Commercial General Liability Insurance must cover business carried on,
in or from the Premises and Tenant’s use and occupancy of the Premises
(including contractual liability and a deductible not to exceed $25,000).

 

  (B) Workers’ Compensation insurance with statutory limits and Employers
Liability with a $1,000,000 per accident limit for bodily injury or disease.

 

  (C) Automobile Liability covering all owned, non-owned and hired vehicles with
a $1,000,000 per accident limit for bodily injury and property damage.

 

  (D) Property insurance against all risks of loss to any tenant improvements or
betterments and business personal property on a full replacement cost basis with
no coinsurance penalty provision and a deductible not to exceed $50,000; and
Business Interruption Insurance with a limit of liability representing loss of
at least approximately six months of income.

 

     PAGE 4



--------------------------------------------------------------------------------

  c. Tenant shall deliver to Landlord duly executed certificates of all
insurance (Acord Form 25, modified as necessary to cover liability insurance)
and additional insured endorsements reasonably satisfactory to Landlord (on ISO
Form 2026 or its equivalent, without modification) prior to entering the
Premises and annually thereafter, reflecting evidence of required coverages
prior to initial occupancy together with endorsements required under this
Section 8.2; and annually thereafter.

 

  d. If, in the opinion of Landlord’s insurance advisor, the amount of scope of
such coverage is deemed inadequate at any time during the Term, Tenant shall
increase such coverage to such reasonable amounts or scope as Landlord’s advisor
deems adequate. Landlord agrees that it will not require more than 1 increase
during the Term (as extended hereby) nor will it require an increase during the
first 3 years after the Effective Date.

 

  e. All insurance required under Paragraph 15(c) (i) shall be primary and
non-contributory (ii) shall provide for severability of interests, (iii) shall
be issued by insurers, licensed to do business in the state in which the
Premises are located and which are rated A-:IX or better by Best’s Key Rating
Guide, (iv) shall be endorsed to include Landlord and such other persons or
entities as Landlord may from time to time designate, as additional insureds
without restriction (Commercial General Liability only), and (v) shall be
endorsed to provide at least 30-days prior notification of cancellation or
reduction in coverage or limits to said additional insureds. All deductibles
shall be at Tenant’s sole risk and shall be paid by, assumed by and for the
account of Tenant. Tenant’s Commercial General Liability policy must be endorsed
to waive any rights of subrogation against Landlord, its officers, directors,
employees, agents, partners and assigns.

 

  f. If Tenant fails to comply with the insurance requirements, and such failure
continues for more than 5 business days after written notice from Landlord,
Landlord may thereafter obtain the required insurance on behalf of Tenant and
Tenant shall pay the reasonable cost thereof as Additional Rent.

 

11. Calculation of Charges. Tenant understands and accepts the methods of
calculation for determining charges and amounts of assessed against Tenant under
this Lease, and agrees that they comply with Section 93.012 (Assessment of
Charges) of the Texas Property Code, as amended or succeeded from time to time.
Tenant waives, to the fullest extent permitted by Applicable Law, all rights and
benefits of Tenant under Section 93.012 of the Texas Property Code, as amended
or succeeded from time to time.

 

12. Brokerage; Mutual Indemnities.

 

  a. Tenant warrants that it has had no dealings with any broker or agent in
connection with the negotiation or execution of this Amendment other than
Transwestern Commercial Services and The Arledge Co. (collectively, “Brokers”).
Tenant shall indemnify, defend, and hold Landlord harmless against all costs,
expenses, attorneys’ fees, or other liability for commissions or other
compensation or charges claimed by any broker or agent other than Brokers
claiming by, through, or under Tenant with respect to this Amendment.

 

     PAGE 5



--------------------------------------------------------------------------------

  b. Landlord warrants that it has had no dealings with any broker or agent in
connection with the negotiation or execution of this Amendment other than
Brokers. Landlord shall indemnify, defend, and hold Tenant harmless against all
costs, expenses, attorneys’ fees, or other liability for commissions or other
compensation or charges claimed by any broker or agent, including Brokers,
claiming by, through or under Landlord with respect to this Amendment.

 

  c. Any brokerage commissions payable to Brokers are payable by Landlord
pursuant to the terms of separate agreements between Landlord and Brokers.

 

13. No Offsets. Tenant hereby represents to Landlord that to the best of
Tenant’s knowledge, as of the date of this Amendment, Tenant has no defenses to
or offsets against the full and timely payment and performance of each and every
covenant and obligation required to be performed by Tenant under the terms of
the Lease.

 

14. Conflicts. The terms of this Amendment prevail if there is a conflict with
the terms of the Lease.

 

15. Headings. The headings or captions of the paragraphs in this Amendment are
for convenience only and shall not act and shall not be implied to act to limit
or expand the construction and intent of the contents of the respective
paragraph.

 

16. Binding Effect. This Amendment is binding upon and shall inure to the
benefit of the parties and their respective successors and assigns (but this
reference to assigns shall not be deemed to act as a consent to an assignment by
Tenant).

 

17. Ratification. The Lease, as amended and modified hereby, is ratified and
confirmed by the parties as being in full force and effect.

 

     PAGE 6



--------------------------------------------------------------------------------

EXECUTED as of the date first above written.

 

LANDLORD:

TIAA REALTY, INC.

a Delaware corporation

By:  

TEACHERS INSURANCE AND ANNUITY

ASSOCIATION OF AMERICA,

a New York corporation

its Authorized Representatives

 

   

By:

 

/s/ Leonard Balducci

   

Print Name: Leonard Balducci

   

As Its:

 

Director

 

TENANT:

EDUCATIONAL PRODUCTS, INC.,

a Texas corporation

By:  

/s/ Judith McGuinn

Print Name:

 

Judith McGuinn

As Its:

 

President

 

     PAGE 7